                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


PATRICK W. AGEE, JR.,

               Plaintiff,

vs.                                                          Case No.: 2:19-cv-4961
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Vascura
FRANKLIN COUNTY CORRECTIONAL
FACILITY,

               Defendant.


                                             ORDER

       On December 4, 2019, the United States Magistrate Judge issued a Report and

Recommendation recommending that Plaintiff’s case be dismissed without prejudice pursuant to

Federal Rule of Civil Procedure 41(b) for failure to prosecute. (Doc. 4). The Court previously

entered an Order and Notice of Deficiency on November 13, 2019, ordering Plaintiff to file a

Complaint within 14 days of that Order. Plaintiff has failed to respond to either of the Court’s

prior Orders. The parties were advised of their right to object to the Report and

Recommendation and of the consequences of their failure to do so. There has nevertheless been

no objection to the Report and Recommendation.

       The Report and Recommendation is hereby ADOPTED and AFFIRMED. Plaintiff’s

Complaint is dismissed without prejudice for failure to prosecute pursuant to Federal Rule of

Civil Procedure 41(b).

               IT IS SO ORDERED.

                                                     /s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT
